            Case 1:20-bk-13159                            Doc 19         Filed 01/22/21 Entered 01/22/21 08:49:44   Desc Main
                                                                        Document      Page 1 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        SOUTHERN DISTRICT OF OHIO

 In re                                                                               )        Case No. 20-13159
 John P Hill                                                                         )
                                                                                     )    Chapter 13
                                           Debtor(s)                                 )    Judge Buchanan

                                                                            CHAPTER 13 PLAN

1. NOTICES
 The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form 309I) will be sent
 separately.

 This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule (“LBR”) 3015-1. “Debtor” means
 either a single debtor or joint debtors as applicable. “Trustee” means Chapter 13 Trustee. Section “§” numbers refer to sections of
 Title 11 of the United States Bankruptcy Code. “Rule” refers to the Federal Rules of Bankruptcy Procedure.
 Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
               Debtor       is not eligible for a discharge.
               Joint Debtor       is not eligible for a discharge.
     Initial Plan.
     Amended Plan. The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan and must be served
 on the Trustee, the United States trustee, and all adversely affected parties. If the Amended Plan adversely affects any party, the
 Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule 2002(a)(9). Any changes (additions or deletions) from
 the previously filed Plan or Amended Plan must be clearly highlighted in a conspicuous manner in the Amended Plan filed with the
 Court. LBR 3015-2(a)(1).
 If an item is not checked, the provision will be ineffective if set out later in the Plan.

                The checkboxes below will be checked automatically if information is entered in the referenced Plan provisions.

   This Plan contains nonstandard provisions in Paragraph 13.
   The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing the claim. See
 Paragraph(s) 5.1.2(A) and/or 5.1.4(A).
   The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1, 5.4.2, and/ or 5.4.3.

 NOTICE TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard Provisions), and
 discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
 one. Except as otherwise specifically provided, upon confirmation, you will be bound by the terms of this Plan. Your claim
 may be reduced, modified, or eliminated. The Court may confirm this Plan if no timely objection to confirmation is filed.


2. PLAN PAYMENT AND LENGTH

2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 4,599.00 per month. [Enter step payments below, if any.]
The Debtor shall commence making payments not later than thirty (30) days after the date of filing of the Plan or the order for relief,
whichever is earlier. § 1326(a)(1).

2.1.1 Step Payments, if any:

2.2 Unsecured Percentage.

   Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of 100.00          % on each allowed
nonpriority unsecured claim.

   Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is
$     . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each
allowed nonpriority unsecured claim is estimated to be no less than       %.

                                                                               Page 1 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
            Case 1:20-bk-13159                            Doc 19         Filed 01/22/21 Entered 01/22/21 08:49:44           Desc Main
                                                                        Document      Page 2 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)

2.3 Means Test Determination.

  Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of the Plan must be a
minimum of thirty-six (36) months but not to exceed sixty (60) months.

   Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, projected length of the Plan must be
sixty (60) months.

Upon notice filed with the Court, the Trustee is authorized to administratively increase the proposed percentage payable to nonpriority
unsecured creditors to ensure the Plan complies with § 1325(b)(1)(B).

3. PRE-CONFIRMATION LEASE PAYMENTS AND ADEQUATE PROTECTION PAYMENTS

Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total Plan payment to the
Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by § 1326(a)(1)(C) shall be made as part of the
total Plan payment to the Trustee. LBR 3070- 1(b). The lessor/secured creditor must file a proof of claim to receive payment. LBR
3070-1(a) and (b).

    NONE

4. SECURED CLAIMS: TIMING REQUIREMENTS; SERVICE REQUIREMENTS

4.1          Non-Government Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim based on the value of
             the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and 5.1.4. Further, the Debtor may propose to
             eliminate or avoid a security interest or lien by the procedure proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor
             proposes to seek any of the above-stated relief by way of motion or claim objection, the motion or claim objection must be
             filed on or before the § 341 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or
             nonpossessory, nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
             judicial lien or security interest may be promptly filed after it is discovered.

4.2          Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a governmental unit or to
             modify and eliminate the secured claim of a governmental unit may be made only by motion or claim objection. Rule
             3012(c). Any motion or claim objection that includes a request to determine the amount of the secured claim of a
             governmental unit (including any such motion or claim objection that also includes a request to determine the amount of the
             secured claim of a non-governmental entity) may be filed only after the governmental unit files a proof of claim or after the
             time for filing one has expired. Rule 3012, advisory committee note (2017 Amendments).

4.3          Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2(A), 5.1.4(A), 5.4.1, 5.4.2, or 5.4.3, the
             motion, Plan or claim objection, as applicable, must be served in the manner provided by Rule 7004 for service of a summons
             and complaint. Rule 3007(a)(2), Rule 3012(b), and Rule 4003(d).

4.4          Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2(A) or (B), 5.1.3, 5.1.4(A) or (B), and 5.4.1 will retain
             its lien on the property interest of the Debtor or the Debtor's estate until the earlier of -- (a) payment of the underlying debt
             determined under nonbankruptcy law, (b) discharge of the underlying debt under § 1328, or (c) completion of the Plan -- at
             which time the lien will terminate and be released by the creditor.

5. PAYMENTS TO CREDITORS

                                                                     SUMMARY OF PAYMENTS BY CLASS

 Class                                                               Definition                        Payment/Distribution by Trustee
 Class 1                                                             Claims with Designated Specific   Paid first in the monthly payment
                                                                     Monthly Payments                  amount designated in the Plan
 Class 2                                                             Secured Claims with No            Paid second and pro rata with other
                                                                     Designated Specific Monthly       Class 2 claims.
                                                                     Payments and Domestic Support
                                                                     Obligations (Arrearages)

                                                                                   Page 2 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
            Case 1:20-bk-13159                            Doc 19         Filed 01/22/21 Entered 01/22/21 08:49:44            Desc Main
                                                                        Document      Page 3 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)
Class 3                         Priority Claims                                                        Paid third and pro rata with other
                                                                                                       Class 3 claims.
 Class 4                                                             Nonpriority Unsecured Claims      Paid fourth and pro rata with other
                                                                                                       Class 4 claims.
 Class 5                                                             Treatment of Claims with a Non-   See Paragraph 5.5
                                                                     Filing Codebtor, Guarantor, or
                                                                     Third Party
 Class 6                                                             Claims Paid by the Debtor         Not applicable

Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the extent funds are available,
the maximum number of Classes may receive distributions concurrently. Notwithstanding the above, the Trustee is authorized within
the Trustee’s discretion to calculate the amount and timing of distributions as is administratively efficient. If the Trustee receives
written communication from a creditor that a claim has been paid in full, released, waived, or otherwise deemed satisfied, the Trustee
may file a Notice of Deemed Satisfaction of Claim with the Court and distribute any funds returned to the Trustee relating to such
claim to other creditors without further order of the Court.

5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

The following Class 1 claims shall be paid first in the monthly payment amount designated below. The Plan payment is calculated in
an amount that is sufficient for the Trustee to make a full monthly distribution on all Class 1 claims plus the statutory Trustee fee. If
the Debtor makes a payment that is less than the full Plan payment amount, the Trustee will make distributions on Class 1 claims in
the order of priority set forth in the Bankruptcy Code.

5.1.1 Maintenance of Regular Mortgage Payments

Regular mortgage payments shall be calculated to include the payment due the month after the filing of the petition. For mortgage
loan claims disbursed by the Trustee, arrearage payments shall be calculated to include the payment due for the month of the filing of
the petition. Arrearages shall be listed in Paragraph 5.2.1 and paid as Class 2 claims.

Trustee disburse.
   NONE
Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may be paid directly by the Debtor
only if the mortgage is current as of the petition date. LBR 3015-1(d).
   NONE
 Name of Creditor                   Property Address                 Residence (Y/N)            Monthly Payment Amount
 Rocket Mortgage                                    6600 Kirkland Drive                  Y                                                          980.00
                                                    Cincinnati, OH 45224
                                                    Hamilton County

5.1.2 Modified Mortgages or Liens Secured by Real Property

The following claims are subject to modification as (1) claims secured by real property that is not the Debtor's principal residence, (2)
claims secured by other assets in addition to the Debtor's principal residence, or (3) claims for which the last payment on the original
payment schedule for a claim secured only by a security interest in real property that is the Debtor's principal residence is due before
the date on which the final payment under the Plan is due. §§ 1322(b)(2), (c)(2).

5.1.2(A) Cramdown/Real Property. To the extent that a claim is in excess of the value of the property, the balance in excess of the
value of the property shall be treated as a Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.

    NONE

5.1.2(B) Non-Cramdown/Real Property. The full amount of the following claims shall be paid through the Plan because the value of
the property is greater than the value of the claim. The proof of claim amount will control, subject to the claims objection process.

    NONE

5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable [“910 Claims/Personal
Property”]

                                                                                   Page 3 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case 1:20-bk-13159                            Doc 19      Filed 01/22/21 Entered 01/22/21 08:49:44         Desc Main
                                                                     Document      Page 4 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)

The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for the Debtor’s
personal use within 910 days of the petition date or (2) personal property acquired within one year of the petition date. The proof of
claim amount will control, subject to the claims objection process.

      NONE

5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable

The following claims are secured by personal property not described above in Paragraph 5.1.3.

5.1.4(A) Cramdown/Personal Property. To the extent that a claim is in excess of the value of the property, the balance in excess of
the value of the property shall be treated as a Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.

      NONE
         Name of Creditor/Procedure                                            Property Description       Purchase/ Transaction Date
 1.          Harley Davidson of Cincinnati                                     2016 Harley-Davidson HCV   03/21/2016

               Motion                                                          lien recorded 3-21-2016
               Plan
               Claim Objection
             Value of Property                      Estimated                  Interest Rate              Minimum Monthly Payment
                                                    Secured Claim to                                      Including Interest
                                                    be Paid
 1.          $24,282.50                             $22,004.92 (in full)       7.00%                      $1,490.00
 2.          M & T Bank                                                        2017 Chevrolet Malibu      07/07/2017

               Motion                                                          lien recorded 7-7-2017
               Plan
               Claim Objection
             Value of Property                      Estimated                  Interest Rate              Minimum Monthly Payment
                                                    Secured Claim to                                      Including Interest
                                                    be Paid
 2.          $12,613.00                             $11,370.00 (in full)       7.00%                      $990.00
 3.          Wright Patt Credit Union                                          2015 Jeep Wrangler         10/23/2015

               Motion                                                          lien recorded 10-23-2015
               Plan
               Claim Objection
             Value of Property                      Estimated                  Interest Rate              Minimum Monthly Payment
                                                    Secured Claim to                                      Including Interest
                                                    be Paid
 3.          $20,725.00                             $13,000.00 (in full)       7.00%                      $1,140.00

5.1.4(B) Non-Cramdown/Personal Property. The full amount of the following claims will be paid through the
Plan because the value of the property is greater than the value of the claim. The proof of claim amount will control,
subject to the claims objection process.

      NONE

5.1.5 Domestic Support Obligations (Ongoing) - Priority Claims under § 507(a)(1)

The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the Debtor becomes
subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her attorney and the Trustee. Arrearages
shall be listed in Paragraph 5.2.2 and paid as Class 2 claims.

      NONE


                                                                            Page 4 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
            Case 1:20-bk-13159                            Doc 19      Filed 01/22/21 Entered 01/22/21 08:49:44           Desc Main
                                                                     Document      Page 5 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)
5.1.6 Executory Contracts and Unexpired Leases

Service Requirements. The Plan shall be served on the holder of any executory contract or unexpired lease listed
in Paragraph 5.1.6.

The Debtor rejects the following executory contracts and unexpired leases.

             Notice to Creditor of Deadline to File Claim for Rejection Damages: A proof of claim for rejection damages must be filed
             by the creditor within ninety (90) days from the date of confirmation of the Plan. Rule 3002(c)(4). Such claim shall be treated
             as a Class 4 nonpriority unsecured claim.

    NONE

The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the
Court, all motor vehicle lease payments shall be made by the Trustee. LBR 3015-1(c)(1). Any prepetition arrearage shall be cured in
monthly payments prior to the expiration of the executory contract or unexpired lease. The Debtor may not incur debt to exercise an
option to purchase without obtaining Trustee or Court approval. LBR 4001-3.

Trustee disburse.

   NONE
 Name of Creditor                  Property Description Regular Number of         Monthly             Estimated Arrearage Contract/Lease
                                                        Payments                  Contract/Lease      as of Petition Date Termination Date
                                                        Remaining as of           Payment
                                                        Petition Date
 DELETED:
 Jeff Wyler Honda                  2017 Honda Civic
 Florence, Inc                     $ 310.00 a month                               $310.68             $0.00
                                   for 36 months
                                   son pays for and
                                   maintains this
                                   vehicle
                                   Debtor is co-debtor

Debtor direct pay.

    NONE

5.1.7 Administrative Claims

The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional attorney fees beyond
those set forth below will be paid after the attorney fees set forth below and in the same monthly amount as set forth below. LBR
2016-1(b).

   NONE
 Name of Claimant                                   Total Claim                   Amount to be Disbursed by     Minimum Monthly Payment
                                                                                  Trustee                       Amount
 Robert R. Jones 0029912 OH                         3,700.00                      3,700.00                      500.00

5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND DOMESTIC SUPPORT
OBLIGATIONS (ARREARAGES)

5.2.1 Secured Claims with No Designated Monthly Payments

The following claims are secured claims with no designated monthly payments, including mortgage arrearages, certificates of
judgment, and tax liens. The proof of claim amount shall control, subject to the claims objection process. Class 2 claims shall be paid
second and shall be paid pro rata with other Class 2 claims. The interest rate in Paragraph 7 does not apply to claims in this Paragraph.

    NONE

                                                                            Page 5 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
            Case 1:20-bk-13159                            Doc 19          Filed 01/22/21 Entered 01/22/21 08:49:44      Desc Main
                                                                         Document      Page 6 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)

5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a governmental unit and
the estimated arrearage amount shall be listed below.

    NONE

5.3 CLASS 3 - PRIORITY CLAIMS

Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims
under § 507(a) shall be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third
and shall be paid pro rata with other Class 3 claims.

5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS

Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims
shall be paid fourth and shall be paid pro rata with other nonpriority Class 4 claims.

5.4.1 Wholly Unsecured Mortgages/Liens

The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d 663 (6th Cir.
2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s website at
www.ohsb.uscourts.gov.

    NONE

5.4.2 Judicial Liens Impairing an Exemption in Real Property

The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)(A). See Paragraph 4
for additional information. Preferred form motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.

    NONE

5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal property and may be
avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form motions and orders are available on the
Court’s website at www.ohsb.uscourts.gov.

    NONE

5.4.4 Mortgages to be Avoided Under § 544

The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims. The Debtor or the
Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided. To the extent that the Trustee has
standing to bring such action, standing is hereby assigned to the Debtor, provided a colorable claim exists that would benefit the
estate.

    NONE

5.5 CLASS 5 - TREATMENT OF CLAIMS WITH A NON-FILING CODEBTOR, GUARANTOR, OR THIRD PARTY

5.5(A) Claims Paid by Non-Filing Codebtor, Guarantor, or Third Party. The following claims shall not be paid by the Trustee or
        the Debtor but shall be paid by a non-filing codebtor, guarantor, or third party.

Jeff Wyler Honda Florence, Inc.                                      Lease of 2017 Honda Civic      $310.68 per month

    NONE
                                                                                   Page 6 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
            Case 1:20-bk-13159                            Doc 19      Filed 01/22/21 Entered 01/22/21 08:49:44      Desc Main
                                                                     Document      Page 7 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)

5.5(B) Claims Paid by Debtor or Trustee. The following claims with a non-filing codebtor or guarantor shall be paid by the Debtor
        or Trustee.
   NONE

5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR

The following claims, which are not otherwise addressed in the Plan, shall not be paid by the Trustee but shall be paid directly by the
         Debtor.
  NONE

6. SURRENDER OF PROPERTY

The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon confirmation of
       the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the surrendered property only. Rule
       3015(g)(2).

    NONE

7. INTEREST RATE

Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims treated in paragraph
5.1.1 and 5.2.1, secured claims shall be paid interest at the annual percentage rate of 7.0 % based upon a declining monthly
balance on the amount of the allowed secured claim. Interest is included in the monthly payment amount. See Till v. SCS Credit Corp.
(In re Till), 541 U.S. 465 (2004).

    This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in full with interest at           %
          from the date of confirmation. If this box is not checked, the estate is presumed to be insolvent.

8. FEDERAL INCOME TAX RETURNS AND REFUNDS

8.1 Federal Income Tax Returns

The Debtor shall provide the Trustee with a copy of each federal income tax return by April 30 of each year, unless otherwise ordered
by the Court.

8.2 Federal Income Tax Refunds

Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income tax credit and
additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and support pursuant to § 1325(b)(2) and,
unless otherwise ordered by the Court, shall turn over any balance in excess of such amount to the Trustee by June 1 of each year.
Unless otherwise ordered by the Court, tax refunds turned over to the Trustee shall be distributed by the Trustee for the benefit of
creditors. Any motion to retain a tax refund in excess of the amount set forth above shall be filed and served pursuant to LBR
9013-3(b).

9. OTHER DUTIES OF THE DEBTOR

9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with the Court in the
event of any change of the Debtor’s address, employment, marital status, or child or spousal support payments.

9.2 Personal Injury, Workers Compensation, Bonuses, Buyout, Severance Package, Lottery Winning, Inheritance, or Any
Other Funds to Which the Debtor May Be Entitled or Becomes Entitled to Receive

The Debtor shall keep the Trustee informed as to any claim for or receipt of money or property regarding personal injury, workers
compensation, bonuses, buyout, severance package, lottery winning, inheritance, or any other funds to which the Debtor may be
entitled or becomes entitled to receive. Before the matter can be settled and any funds distributed, the Debtor shall comply with all
requirements for filing applications or motions for settlement with the Court as may be required by the Bankruptcy Code, the
                                                                            Page 7 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
            Case 1:20-bk-13159                            Doc 19      Filed 01/22/21 Entered 01/22/21 08:49:44       Desc Main
                                                                     Document      Page 8 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)
Bankruptcy Rules, or the Local Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the
Trustee for the benefit of creditors.

9.3 Social Security

The Debtor shall keep the Trustee informed as to any claim for or receipt of social security funds.

10. INSURANCE

10.1 Insurance Information

As of the petition date, the Debtor’s real and personal property is insured as follows.
   NONE
Property Address/            Insurance Company          Policy Number               Full/Liability             Agent Name/ Contact
Description                                                                                                    Information


6600 Kirkland Drive                     Allstate                       926 310 857          Full               The Ackerman Team
Cincinnati, Ohio                                                                                               513-737-6253

2016 Harley Davidson                    Allstate                       980 595 191          Full               same

2017 Chevrolet Malibu Allstate                                         926 310 856          Full               same
2015 Jeep Wrangler
2017 Honda Civic



10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)

If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the Debtor shall have
the option to use the insurance proceeds to either (1) pay off the balance of the secured claim through the Trustee if the secured
creditor is a named loss payee on the policy or (2) upon order of the Court, substitute the collateral by purchasing a replacement motor
vehicle. If a replacement motor vehicle is purchased, the motor vehicle shall have a value of not less than the balance of the unpaid
secured claim, the Debtor shall ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall
continue to pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after paying the
secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

11. EFFECTIVE DATE OF THE PLAN

The effective date of the Plan is the date on which the order confirming the Plan is entered.

12. VESTING OF PROPERTY OF THE ESTATE

Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The Debtor shall remain
responsible for the preservation and protection of all property of the estate.

    Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b) and (c).

    Other

13. NONSTANDARD PROVISIONS

The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of the Debtor.
Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules or
the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere in this Plan is void and shall have no binding
effect.
   NONE

                                                                             Page 8 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
            Case 1:20-bk-13159                            Doc 19      Filed 01/22/21 Entered 01/22/21 08:49:44       Desc Main
                                                                     Document      Page 9 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)
By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the wording and order of
provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13 Plan adopted in this District and (2) this
Plan contains no nonstandard provisions other than those set forth in Paragraph 13.

  Debtor's Attorney
                                                                                   /s/ Robert R. Jones
                                                                                   Robert R. Jones 0029912 OH
  Date:         January 21,2021                                                    Michael E. Plummer & Associates
                                                                                   11 West 6th Street
                                                                                   Covington, KY 41011
                                                                                   Ph: 859 581-5516
                                                                                   Fx: 859 581-5536
                                                                                   rrjones@rrjoneslaw.com

 Debtor                                                                              Joint Debtor
 /s/ John P Hill
 John P Hill
 Date:       January 21, 2021                                                        Date:




                                                                            Page 9 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
            Case 1:20-bk-13159                            Doc 19      Filed 01/22/21 Entered 01/22/21 08:49:44       Desc Main
                                                                     Document     Page 10 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)

                                        NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION

               Debtor has filed a Chapter 13 plan or an amended Chapter 13 plan (hereafter, the "Plan").

           Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if you have one in this
      bankruptcy case. If you do not have an attorney, you may wish to consult one.

            If you do not want the Court to confirm the Plan, you must file a written objection to the Plan. Objections to confirmation of
     an initial plan shall be filed within fourteen (14) days after the § 341 meeting of creditors is concluded. Objections to confirmation
     of an amended plan shall be filed with the later of twenty-one (21) days after service of the amended plan or fourteen (14) days
     after the 341 meeting of creditors is concluded. If a timely objection to the Plan is filed within seven (7) days of the confirmation
     hearing date, the confirmation hearing will be rescheduled. Rule 3015(f).

           Your objection to the Plan, explaining your position, must be filed with the Court and mailed by first class mail to the United
     States Bankruptcy Court


     OR your attorney must file the objection using the Court’s ECF System.

             The Court must receive your objection on or before the applicable deadline above.

             You must also send a copy of your objection either by 1) the Court's ECF System or by 2) first class mail to:

     John P. Hill
     6600 Kirkland Drive
     Cincinnati, OH 45224

     Robert R. Jones
     Michael E. Plummer & Associates
     11 West 6th Street
     Covington, KY 41011

     Margaret A. Burks
     Chapter 13 Trustee
     600 Vine Street, Suite 2200
     Cincinnati, OH 45202

     Office of the US Trustee
     550 Main Street, Room 4-812
     Cincinnati, OH 45202


           If you or your attorney do not take these steps, the Court may decide that you do not oppose the terms of the Plan and may
     enter an order confirming the Plan without further hearing or notice.




                                                                            Page 10 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
            Case 1:20-bk-13159                            Doc 19      Filed 01/22/21 Entered 01/22/21 08:49:44    Desc Main
                                                                     Document     Page 11 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)

                                                                          Certificate of Service

         I hereby certify that a copy of the foregoing Chapter 13 Plan was served electronically on the date of filing through the
Court's ECF System on all ECF participants registered in this case at the email address registered with the Court and

             by first class mail on January 22, 2021                    addressed to:


 Bank of America
 P.O. Box 15284
 Wilmington, DE 19850
 Barclays Bank
 125 South West Street
 Wilmington, DE 19801
 Best Egg
 1523 Concord Pike
 Suite 201
 Wilmington, DE 19803
 Chase
 P.O. Box 15123
 Wilmington, DE 19850
 Citi Bank
 4674 Houston Road
 Florence, KY 41042
 GC Services
 6330 Gulfton Street
 Houston, TX 77081
 Great Lakes
 PO Box 7860
 Madison, WI 53707
 Harley Davidson of Cincinnati
 1799 Tennessee Avenue
 Cincinnati, OH 45229
 Internal Revene Service
 P.O. Box 7346
 Philadelphia, PA 19101-7436
 Jeff Wyler Honda Florence, Inc
 949 Burlington Pike
 Florence, KY 41042
 M & T Bank
 PO Box 17292
 Baltimore, MD 21203
 Rocket Mortgage
 1050 Woodward Avenue
 Detroit, MI 48226
 Sofi
 One Letterman Drive
 Building A Suite 4700
 San Francisco, CA 94129
 The Home Depot
 5800 South Corporate Place
 Sioux Falls, SD 57108
 U.S Attorneys Office
 221 East 4th Street
 Suite 400 RE: student loans
 Cincinnati, OH 45202
 U.S Attorneys Office
 221 East 4th Street
 Suite 400 RE: taxes
 Cincinnati, OH 45202
 US Attorney
 950 Pennsylvania Avenue NW

                                                                               Page 11 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
            Case 1:20-bk-13159                            Doc 19      Filed 01/22/21 Entered 01/22/21 08:49:44         Desc Main
                                                                     Document     Page 12 of 12
MANDATORY FORM PLAN (Revised 10/01/2020)
 Washington, DC 20530
 US Attorney
 950 Pennsylvania Avenue NW
 Washington, DC 20530
 US Bank
 P.O. Box 108
 Saint Louis, MO 63166
 US Department of Education
 PO Box 7860
 Madison, WI 53704
 US Department of Education
 PO Box 7860
 Madison, WI 53704
 Wright Patt Credit Union
 2455 Executive Park Blvd
 PO Box 286
 Fairborn, OH 45324

    NONE
 by regular first class mail addressed to:
 Harley Davidson of Cincinnati
 c/o H & M Acquisition , Regis. Agent
 1465 State Route 39 NW
 Dover, OH 44622
 by certified mail, return receipt requested addressed
 to:
 M & T Bank
 c/o Rene F. Jones, CEO
 1 M & T Plaza, 8th Floor
 Buffalo, NY 14203-2309
 by certified mail, return receipt requested addressed
 to:
 Wright Patt Credit Union
 c/o Douglas Fecher, CEO
 2455 Executive Park Blvd.
 Fairborn, OH 45324-0286
 (by certified mail, return receipt requested)

    NONE


                                                                                     /s/ Robert R. Jones
                                                                                     Robert R. Jones 0029912 OH
                                                                                     Michael E. Plummer & Associates
                                                                                     11 West 6th Street
                                                                                     Covington, KY 41011
                                                                                 Ph: 859 581-5516
                                                                                 Fx: 859 581-5536
                                                                                     rrjones@rrjoneslaw.com




                                                                            Page 12 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
